Citation Nr: 1308789	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, denied service connection for bilateral hearing loss, for tinnitus, and for post-polio syndrome. In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is likely related to his period of active service.

2. Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is likely related to his period of active service


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012). 

2. The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims.  

II. Factual Background and Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding existence of current disability, review of the audiometric testing conducted at the time of the October 2008 VA audiological evaluation, reveals that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to noise exposure, the Veteran contends that in service, on a daily basis, as a USAF security policeman, he was constantly around aircraft, including the KC135 tanker and B52 bombers, and was exposed to the noise of their loud engines as the aircraft taxied to the runway for takeoff and as the aircraft landed.  He was provided hearing protection, but sometimes, during an alert, did not have time to wear the hearing protection.  He also reported having no post-service exposure to excessive noise.

Service treatment records (STRs) show no report or finding of tinnitus.  STRs do, however, show findings of hearing loss.  In a May 1971 hearing conservation data form (AF Form 1490) it was noted that the Veteran was exposed to aircraft engines on the flight line, that he wore ear protection, and that he had been in that job for three months.  In November 1972, he complained of hearing loss bilaterally.  On an audiological evaluation in December 1972, it was noted that he had a 30 db loss at 2000 Hz without any other symptoms.  In December 1972, the Veteran was issued a hearing profile of "2", and it was noted that he had mild-neurosensory hearing loss.  It was recommended that he be given duty in non-hazardous noise areas.  On his separation examination, the diagnosis was questionable bilateral hearing loss in December 1972, not demonstrated on current examination.  

Service personnel records show that the Veteran's military occupational specialty (MOS) was "scty specl".  Based on his, the Board concedes that he was exposed to excessive noise in service in his duties as security police.

VA audiological testing conducted in October 2008 confirms that the Veteran does have bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has ringing in his ears.  The Veteran is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence showing that the Veteran has current disabilities of hearing loss and tinnitus.

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 )is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With regard to a relationship between the Veteran's bilateral hearing loss and tinnitus and noise exposure in service, in October 2008 a VA provider opined that his hearing loss and tinnitus were less likely as not caused by or a result of exposure to loud sounds.  As rationale for the opinion, the VA provider indicated that his separation audiogram in April 1974 showed hearing was normal for all frequencies, tested bilaterally, and that his tinnitus was intermittent and in the left ear only.  The VA provider opined that it was less likely than not that the Veteran's complaint of tinnitus was the direct result of his service, as his hearing was normal at the time of discharge and the onset of tinnitus was long after discharge.

In a letter dated in April 2011, a private audiologist, K.H.G., noted the Veteran's bilateral hearing loss and that he had a history of noise exposure while in military service.  K.H.G. opined that it was "likely, more than not, that his military service could have attributed to his hearing loss".  

In light of the conflicting medical opinions, in February 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In February 2013, a VA doctor of audiology reviewed the claims folder, and opined that it was not likely that the Veteran's hearing thresholds would improve following intense noise exposure, and indicated that tinnitus did coincide with hearing loss.  The VA doctor of audiology then opined that with his lack of reported occupational and recreational noise exposure, that it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of his military noise exposure.  

The Board notes that there are medical opinions both favorable and unfavorable as to a link between the Veteran's bilateral hearing loss and tinnitus and active service.  Thus, the competent medical evidence is in relative equipoise as to whether his hearing loss and tinnitus are related to active service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent medical evidence of record is in relative equipoise, and, therefore, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


